Citation Nr: 1443210	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-15 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

3.  Entitlement to a compensable rating prior to February 23, 2006, and in excess of 10 percent thereafter for residuals of right eye pterygium.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which continued a noncompensable rating for residuals of right eye pterygium.  This appeal also arises from June 2010 and January 2011 rating decisions issued by the RO in Hartford, Connecticut, which declined the Veteran's petition to reopen a claim of service connection for a left knee condition and denied service connection for PTSD, respectively. The RO in Columbia, South Carolina, currently has jurisdiction over the Veteran's case.

With respect to the characterization of the left knee claim on appeal, the Board notes that, in a November 1961 rating decision, the Veteran's claim of service connection for a left knee condition was denied.  As such, the June 2010 rating decision on appeal characterized the issue as whether new and material evidence had been received so as to reopen such previously denied claim.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2013).  In this case, additional evidence consisting of service personnel records were associated with the record in October 2010, which show, that in July 1947, the Veteran was transferred for treatment at the dispensary and Naval Hospital in Saipan, Mariana Islands, and Guam.  As such records were in existence at the time of the November 1961 rating decision, but were not of record and are relevant to the left knee claim on appeal in that the Veteran claims that such pertain to treatment and duty restrictions for his left knee, VA must reconsider the issue of service connection for a left knee disorder de novo.  Therefore, this issue has been characterized as shown on the first page of the decision.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran only filed a claim seeking service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the other psychiatric diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as reflected on the first page of this decision.

In June 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He and his friend also testified before the undersigned Veterans Law Judge sitting at the RO in June 2014.  Transcripts from both hearings have been associated with the record.  At the time of his Board hearing, the Veteran submitted additional evidence consisting of an April 2014 Disability Benefits Questionnaire and statement from Dr. C.C. with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  Additionally, in July 2014 the Veteran submitted a June 2014 evaluation relating to his service-connected right eye disability conducted by Dr. A.A. without a waiver of AOJ consideration.  However, as the findings noted by Dr. A.A. are consistent with the remainder of the evidence of record and do not show a basis for an increased rating, the Board finds such to be duplicative and thus not relevant to the instant claim.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on his increased rating claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from December 2005 to February 2013.  There records were considered by the AOJ in the March 2013 statement of the case and supplemental statement of the case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1. A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  For the appeal period prior to February 23, 2006, the Veteran's service-connected residuals of right eye pterygium is shown to be manifested by corrected visual acuity no worse than 20/40.  

3.  For the appeal period beginning February 23, 2006, the Veteran's service-connected residuals of right eye pterygium is shown to be manifested by corrected visual acuity no worse than 20/100.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a compensable rating prior to February 23, 2006, and in excess of 10 percent thereafter for residuals of right eye pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6034, 6079 (in effect prior to December 10, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that are relevant to his entitlement to increased compensation.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Regarding the service connection claim on appeal, a letter dated in December 2009, issued prior to the initial unfavorable rating decision in June 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the Veteran's claim for an increased rating for his right eye disability, May 2004 and April 2006 letters notified him that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice also provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation and also informed the Veteran his and VA's respective responsibilities in obtaining such evidence and information.  The April 2006 letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2004 and April 2006 letters were issued after the issuance of the initial unfavorable decision continuing the noncompensable rating for the Veteran's right eye disability in September 2000, the Veteran's claim was readjudicated in a June 2006 rating decision and May 2011 SSOC.  Hence, there is no prejudice based on the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records have been obtained and considered and the evidentiary record also contains all post-service private and VA treatment records identified by the Veteran and the record.  Neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran he been afforded several VA examinations in conjunction with his increased rating claim for service-connected right eye disability, including in June 2000, June 2004, April 2006, December 2009, and June 2014.  Neither the Veteran nor his representative has alleged that the VA examinations were inadequate for rating purposes.  Moreover, the Board finds that the examinations were adequate to evaluate the Veteran's service-connected residual right eye disability, as they included an interview with the Veteran and an accurate summary of the history and his symptoms.  As such, the Board finds that the VA examination were adequate to adjudicate the Veteran's service connection and increased rating claims being decided herein and no further examination is necessary. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim of service connection for a left knee disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran incurred a left knee injury during service and no indication that his left knee disorder is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board finds the Veteran's allegation of an in-service left knee injury to be not credible.  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

The Veteran also offered testimony before a DRO in June 2012 and the undersigned Veterans Law Judge in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 and June 2014 hearings, the DRO and undersigned Veterans Law Judge, respectively, noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his left knee disorder as well as the type and onset of left knee symptoms.  Furthermore, testimony regarding the nature and severity of the Veteran's right eye disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disability as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  While various reports of treatment were referenced, a review of the record reveals that such records are already on file.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a left knee disorder, which he has asserted was incurred during a truck accident in Guam in 1946.  He has asserted that, while travelling on a truck to the mess hall, the driver of the truck was hit by sniper fire, which caused the truck to overturn and resulted in everyone falling off the truck.  He has asserted that his knee hit the ground, which resulted in swelling, busted cartilage in his knee, and an inability to bend his leg very well.  At the June 2012 DRO hearing, the Veteran testified that he did not receive treatment for his left knee condition but was given light duty for the remainder of his military service.  However, at the June 2014 Board hearing, he testified that he went to the dispensary in Saipan and was given light duty because of the swelling, which eventually subsided.  The Veteran has asserted that he continued to have problems with his left knee after service, that he went to the VA Hospital in East Orange, NJ, and eventually had surgery at a private hospital.  He has also asserted that, between service and the post-service surgery, he experienced occasional swelling, which he treated with an ACE bandage.  See hearing transcripts.  

Review of the record shows the Veteran has been diagnosed with left knee degenerative joint disease (DJD), status post total knee replacement.  See VA treatment records dated July 1995 and November 2000.  Therefore, the first element of service connection has been established.  Accordingly, the remaining questions are whether there is competent and credible evidence of an in-service disease or injury and a nexus between the in-service disease or injury and the present disease or injury.  

While the Veteran has asserted that he suffered a left knee injury during service, the service treatment records (STRs) do not contain any complaints, treatment, or diagnosis related to a left knee injury or disability.  The STRs show the Veteran received treatment for an eye condition and hypotension during service and, in fact, the service personnel records show he was transferred to the dispensary in Saipan and Naval Hospital in Guam in July 1947 for treatment of his right eye pterygium.  There is, however, no evidence in the service treatment or personnel records that the Veteran complained of, sought treatment for, or received light duty for a left knee injury at any point during service.  In fact, the Veteran's extremities, including his bones and joints, were normal at his separation examination in December 1947, and the first post-service evidence of a left knee disorder is dated in May and June 1961, more than 14 years after he was discharged from service.  

Indeed, post-service treatment records from St. Mary's Hospital show the Veteran was admitted in June 1961 for a left meniscectomy after complaining of swelling, buckling, and loose bodies in the left knee that had its onset about six months prior.  The evidentiary record also contains an October 1961 statement from Dr. R.C., which reflects that the Veteran was examined in May 1961 and diagnosed with ankylosis of the left knee secondary to a post-operative infection in June 1961.  There is also an October 1961 VA examination report of record, wherein the examiner noted the Veteran reported having difficulty walking due to left knee stiffness and diagnosed him with post-operative residuals of left meniscectomy.  

The evidentiary record also contains private treatment records from Beth Israel Hospital, dated from July to September 1995, which documents the Veteran's complaints of severe left knee pain and difficulty walking, as well as his report that he injured his left knee in the past and received treatment in service and after discharge from service at VA hospitals.  Notably, the treatment records from Beth Israel do not contain any medical evidence suggesting or medical opinion relating the Veteran's left knee problems to his military service.  In this context, the Board notes that the post-service VA treatment records of record show the Veteran has complained of and received treatment for left knee pain since December 1994, which has resulted in a diagnosis of left knee DJD, status post total knee replacement.  VA treatment records also contain an impression of "left knee injury in service s/p left TKR 1997 -stable;" however, it appears this impression is based upon the Veteran's report of the in-service left knee injury, alone, as opposed to any medical evidence supporting an etiologic relationship between the current left knee disorder and the Veteran's period of military service.  

Based on the foregoing evidence, the Board finds that, while the Veteran has a current diagnosis of left knee DJD, status post total knee replacement, the probative evidence of record fails to show that his current left knee disorder is related to any disease, injury, or incident of his military service.  In this regard, while the Veteran is competent to testify as to injuring his left knee during service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

Specifically, the Veteran's service treatment and personnel records are negative for any complaints, treatment, or diagnoses relevant to a left knee injury incurred during service.  Moreover, the Veteran's extremities were normal at the time he was separated from service.  The Board finds such evidence, which was made contemporaneous to service, is more probative than his statements made several years after his service discharge and in connection with his claim for VA benefits.  Moreover, the Board finds probative that the first post-service evidence demonstrating complaints of left knee problems is dated in May and June 1961, approximately 14 years after service discharge.  The Board also finds probative that, at such time, the Veteran did not report that his symptoms began in service, to include as a result of an in-service injury; nor did he report having long-standing left knee symptoms since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Instead, he reported that his symptoms began six months prior, which preponderates against a finding that his post-service symptoms began in, within a year, or were otherwise related to his period of military service.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds that the lack of complaints or treatment for a left knee injury or disability in the service records, including at his separation examination, combined with the lack of complaints or treatment related to his left knee for approximately 14 years after service discharge, and his conflicting stories at to in-service treatment for his left knee injury to be persuasive evidence against his claim.  

In light of the foregoing, the Board finds that, while the Veteran is competent to report injuring his left knee during service, such statements are rendered not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Moreover, there is no probative evidence that the Veteran's current left knee disorder is otherwise related to his military service.  In this regard, no medical professional has related such disorder to his service and, while the Veteran has reported that his left knee disorder is the result of an in-service injury, the Board has found his report of such injury to be not credible and he has not alleged that his left knee disorder is the result of any other instance of military service.  In this regard, the Board again notes that, while VA treatment records reflect that the Veteran had a left knee injury in service, these notations are based upon the Veteran's report of such, which has been deemed incredible.  Consequently, the VA treatment records which refer to a left knee injury in service, are of no probative value in terms of establishing that an in-service left knee injury occurred or that the current left knee disorder is etiologically related to his military service.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Furthermore, the Board finds that presumptive service connection for left knee arthritis is not warranted as such did not manifest to a compensable degree within one year of the Veteran's service discharge in December 1947.  In this regard, the Veteran's first treatment for left knee complaints were in June 1961, at which time it was noted that his symptoms of swelling, buckling, and loose bodies had their onset about six months previously.  Moreover, while the Veteran underwent a menscectomy at such time, arthritis was not diagnosed until 1995.  Furthermore, while he has generally alleged a continuity of left knee symptomatology, the Board finds such statements to be not credible for the same reasons discussed above.  Consequently, the Board finds that presumptive service connection for left knee arthritis, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, as there is no probative evidence linking the Veteran's current left knee disorder to any disease, injury, or incident of service, or that arthritis manifested within one year of his service discharge, service connection for a left knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating Claim

Entitlement to service connection for residuals of right eye pterygium was established in November 1961, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.84, Diagnostic Code (DC) 6030, effective from September 21, 1961. 

In January 2000, the Veteran filed an informal claim seeking an increased rating for his service-connected right eye disability, which was denied in a September 2000 rating decision, which continued the noncompensable rating.  The Veteran perfected an appeal as to the issue of entitlement to an increased rating for his service-connected right eye disability.  A subsequent August 2004 rating decision continued the noncompensable rating under DC 6034.  However, in June 2006, the RO increased his disability rating to 10 percent under DC 6079, effective February 23, 2006.  The Veteran was advised of the grant of the increased rating but he has not withdrawn his appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, the Board will determine whether a compensable rating is warranted for the Veteran's service-connected right eye disability prior to February 23, 2006, and a rating higher than 10 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms warranting different evaluations, a "staged" rating is to be assigned to compensate him for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id; see also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

Prior to December 10, 2008, pterygium was evaluated on the basis of resulting loss of vision, if any.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.  When one eye is service-connected, the visual acuity in the non-service-connected eye will be considered 20/40.  

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and 20/50, 20/70, or 20/100 in the other eye (here, the service-connected right eye).   

A 20 percent rating is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and 20/200 or 15/200 in the other eye (here, the service-connected right eye).  A 30 percent rating is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and 10/200, 5/200, or blindness with having only light perception in the other eye (here, the service-connected right eye).  Finally, a 40 percent rating is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and anatomical loss of the other eye (here, the service-connected right eye).  Diagnostic Codes 6077, 6074, 6070, 6066.

For the period prior to February 23, 2006, the pertinent evidence of record includes VA examinations dated June 2000 and June 2004, as well as VA outpatient treatment records dated from January 1999 to February 2006.  In this context, the Board again notes that, because the Veteran's service-connected right eye disability is being evaluated pursuant to the former criteria for rating eye disabilities, the key factor is the extent to which his visual acuity is impaired.

At the June 2000 VA examination, the Veteran complained of intermittent blurring in the right eye.  His corrected visual acuity in the right eye was 20/40.  His peripheral fields were full to confrontation testing and his extraocular movements were full.  Slit lamp examination revealed a pterygium inferior nasally on the right eye, which resulted in a diagnosis of pterygium, right eye, status post two surgeries and suspected glaucoma.  

At the June 2004 VA examination, the Veteran complained of a recurrence of the pterygium, with increasing symptoms of tearing and foreign body sensation.  He reported that his private doctor gave him eye drops that helped his symptoms minimally, and he also reported having cataracts in both eyes.  His corrected visual acuity in the right eye was 20/30.  His peripheral fields were full to confrontation testing and his extraocular movements were full.  The final diagnosis was recurrent pterygium in the right eye with increased symptoms and bilateral cataracts.  

VA treatment records dated from October 1999 to March 2004 show the Veteran variously complained of right eye pain, with burning, irritation, and chronic watering.  He was suspected to have glaucoma and visual field defects in both eyes, with normal intraocular pressure.  These records do not contain any information or evidence regarding the Veteran's best correct distant vision in his right eye.  

An April 2004 VA treatment record reflects that the Veteran's corrected visual acuity was 20/50 in his right eye.  In June 2004, his best corrected visual acuity was 20/30 in the right eye, while, in August 2004 and November 2004, his best corrected visual acuity was 20/25.  In July 2005, his best corrected visual acuity was 20/30 in the right eye, while, in December 2005, his best corrected visual acuity was 20/25-2.  

For the period from February 23, 2006, the pertinent evidence of record includes VA examinations dated April 2006, December 2009, March 2011, and June 2012, a private medical statement from Dr. A.A., dated July 2014, and VA outpatient treatment records dated from February 2006 to February 2013.  

VA treatment records show the Veteran has variously reported having aching pain in his eyes with blurry and double vision, which comes and goes and only lasts a few minutes.  A December 2007 VA treatment record reflects that the Veteran's corrected visual acuity was 20/40- in the right eye.  In February 2008, his corrected visual acuity was 20/25-1; in April 2008, it was 20/40; in September 2008, it was 20/30-1; and in October 2008, his uncorrected visual acuity was 20/200 in the right eye, which was corrected to 20/30.  In January 2009, the Veteran's corrected visual acuity was 20/30-.  In July 2009, it was 20/40-2+1, and in November 2009, his corrected visual acuity was 20/40- in the right eye.  

A May 2010 VA treatment record reflects that the Veteran's corrected visual acuity was 20/50-2+2 in the right eye.  In April and May 2011, his corrected visual acuity was 20/50+1, but in June 2011, it was 20/50-1+1.  In December 2011, his corrected visual acuity was 20/50-1.  In January and February 2012, his corrected visual acuity was 20/40-1, while in June 2012, it was 20/30+2.  In September 2012, his corrected visual acuity was 20/25-2 in the right eye, while, in November 2012, it was 20/25+1.  In February 2013, his corrected visual acuity was 20/25-1 in the right eye.  

At the April 2006 VA examination, the Veteran reported having constant pain in his right eye, with redness and double/blurred vision.  He reported having been prescribed eye drops and an ointment.  His corrected visual acuity was 20/50 in the right eye.  Slit lamp examination revealed a pterygium.  The final diagnosis was pterygium in the right eye, with bilateral cataracts (which the examiner stated was most likely than not related to the pterygium), and ocular hypertension.  

At the December 2009 VA examination, the Veteran's corrected visual acuity was 20/30+2 in the right eye.  See August 2010 Report of General Information.  

At the March 2011 VA examination, the Veteran complained of irritation of the right eye, with dropping eyelid, intermittent double vision, tearing, and some blurring.  His corrected visual acuity was 20/100 in the right eye.  Extraocular movements were full without limitation, and slit lamp examination revealed a medial pterygium, which resulted in a final diagnosis of chronic recurrent pterygium in the right eye.  The VA examiner stated that the Veteran is not unduly affected by the symptoms of his right eye pterygium, as his main complaint was eye irritation as opposed to other more significant symptoms.  

In June 2012, a VA ophthalmologist reviewed the claims file to determine the residuals of the right eye pterygium from January 2001 to December 2008.  The VA physician noted that VA treatment records contained diagnoses of glaucoma, psuedophakia in the left eye, and bilateral eye cataracts; however, he stated that there are no active problems noted due to the right eye pterygium throughout the noted time period.  The VA physician noted the Veteran's corrected visual acuity as documented in VA treatment records during the time period in question, which have also been noted in this decision.  The VA physician stated that there is no indication of permanent visual acuity less than 20/50 due to the right eye pterygium.  

In July 2014, a private physician, Dr. A.A., submitted a statement indicating that he examined the Veteran in June 2014, at which time the Veteran complained of irritation, tearing, blurred vision, and occasional redness in the right eye.  The Veteran's corrected visual acuity was 20/40 in the right eye.  In this regard, as discussed in the Introduction, while the AOJ did not review such evidence and the Veteran has not waived such consideration, the Board may not properly consider Dr. A.A.'s June 2014 evaluation.  Even so, the Board notes that such findings are consistent with the remainder of the evidence of record that addresses the Veteran's visual acuity in his right eye.

Based on the foregoing, for the appeal period prior to February 23, 2006, the Board finds that the Veteran's service-connected residuals of right eye pterygium is shown to be manifested by corrected visual acuity no worse than 20/40.  In this regard, the Board is cognizant that an April 2004 VA treatment record reflects that the Veteran's corrected visual acuity was 20/50 in his right eye.  However, the remainder of the contemporaneous records show visual acuity of 20/30 and 20/25, to include at the June 2004 VA examination.  The Board places greater probative weight on the contemporaneous records showing improved visual acuity as such are more consistent with each other, suggesting that the April 2004 reading was an anomaly.  Thus, the Board finds that, for the appeal period prior to February 23, 2006, the Veteran's visual acuity in his right eye does not more nearly approximate 20/50 or worse.  

Furthermore, the Board finds the preponderance of the evidence does not support the grant of a disability rating in excess of 10 percent for the Veteran's right eye disability from February 23, 2006.  Indeed, while the VA treatment records and examination reports show varying degrees of corrected visual acuity in the Veteran's right eye, his corrected visual acuity in the right eye is shown to be no worse than 20/100 (as reflected at the March 2011 VA examination).  The pertinent evidence of record does not reflect that the Veteran's service-connected right eye disability has been manifested by corrected visual acuity of 20/200 or 15/200 to warrant a 20 percent rating, 10/200, 5/200, or blindness with light perception only to warrant a 30 percent rating, or with anatomical loss of the eye to warrant a 40 percent rating.  See DCs 6077, 6074, 6070, 6066.  Accordingly, for the period beginning February 23, 2006, a disability rating in excess of 10 percent for the service-connected right eye disability is not warranted.  

The Board is cognizant that, throughout the course of the appeal, the Veteran has reported additional eye symptomatology beyond loss of visual acuity, to include pain, blurred vision, burning, irritation, watering/tearing, redness, and a dropping eyelid.  Likewise, he has additional right eye diagnoses, to include glaucoma, psuedophakia in the left eye, and bilateral eye cataracts.  While the Veteran alleges that such symptoms and diagnoses are related to his service-connected pterygium, he, as a lay person, is not competent to offer such opinion.  In this regard, while the Veteran is competent to describe his eye symptomatology, he is not competent, as a lay person, to determine etiology of his eye symptoms and additional diagnoses, to include whether such may be attributed to his service-connected pterygium.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable event, i.e., knowledge of the ocular system.  As such, the question of whether the Veteran's eye symptomatology and additional right eye diagnoses may be associated with his service-connected pterygium may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In contrast, the June 2012 VA examiner, an ophthalmologist reviewed the claims file to determine the residuals of the right eye pterygium from January 2001 to December 2008.  The VA physician noted that VA treatment records contained diagnoses of glaucoma, psuedophakia in the left eye, and bilateral eye cataracts; however, he stated that there are no active problems noted due to the right eye pterygium throughout the noted time period.  As such opinion is offered by a competent professional ophthalmologist with training in ocular disease, the Board accords such great probative weight.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right eye disability; however, the Board finds that his symptomatology has been stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In this case, however, the manifestations of the Veteran's right eye disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of decreased visual acuity are contemplated by the rating criteria and the evidence does not show that his service-connected right eye disability is manifested by any other symptoms that are not contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's eye disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the record does not reflect there is an additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no lay or medical evidence of record showing that the Veteran's service-connected residuals of right eye pterygium affects his ability to obtain or maintain substantially gainful employment.  Nevertheless, the Board finds that any affect the Veteran's right eye disability has on his employability is contemplated by the current ratings assigned.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected right eye disability, and further discussion of a TDIU is not necessary.

In sum, Board finds that the preponderance of the evidence is against the increased rating claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a left knee disorder is denied.  

A compensable rating prior to February 23, 2006, and in excess of 10 percent thereafter for residuals of right eye pterygium is denied.  


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In this case, the Veteran testified that he suffered two traumatic experiences during service, to which he believes his PTSD is related.  At the June 2012 DRO hearing, he testified that he was involved in truck accident during which the truck driver was hit by sniper fire.  At the June 2014 Board hearing, the Veteran provided additional testimony regarding the truck accident, including that the incident was stressful and bothered him for years thereafter.  He also testified that, when he was being shipped from California to Guam on the USS Breckenridge, an alarm sounded to warn of an enemy submarine trailing them.  He testified that everyone stood on guard for the entire distance and that it was stressful three to four days, as he felt there was an attack was imminent.  

Parenthetically, the Board notes that the RO attempted to verify the occurrence of the reported in-service truck accident but, in December 2012, was informed that the Navy and Marine Corps did not create morning reports.  Therefore, there is no service record confirming the occurrence of the reported in-service truck accident caused by sniper fire.  

The Veteran was afforded a VA PTSD examination in October 2010, at which time he reported his in-service stressors included the submarine alert and truck accident due to sniper fire.  The October 2010 VA examiner opined that it is less likely than not that the Veteran has PTSD caused by service, noting that the claimed stressor is not seen as sufficiently related to the Veteran's fear of military or terrorist activity.  The VA examiner further stated that the Veteran did not meet the specific DSM-IV criteria for PTSD diagnosis, noting that, without Navy documentation of an incident or injury, it is difficult to assess the stressor related to the truck incident without resorting to mere speculation.  In this regard, the examiner noted the Veteran was exposed to one brief incident of several minutes and said he was not sure if any one was injured by an enemy but felt most were hurt by the wreck.  He further noted that other records do not indicate a diagnosis of PTSD or record of treatment for a mental disorder related to the claimed stressor.  He also noted that, while the Veteran reported some symptoms suggestive of PTSD, he did not report key symptoms, such as hyperarousal and avoidance symptoms.  

While the October 2010 VA examination is considered competent medical evidence, the examination report is considered inadequate for the following reasons.  First, while the VA examiner stated that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, he did not provide a comprehensive discussion as to which criteria were met and which were not.  However, as discussed below, an April 2014 report from a private physician reflects that the Veteran meets each criterion for PTSD criterion and provides evidence of such.  Additionally, it is not clear if the October 2010 VA examiner considered both reported stressors, as his rationale only addresses the in-service truck accident.  Furthermore, the VA examiner based his negative opinion on the lack of in-service evidence documenting the truck accident and any injuries caused thereby.  However, the VA examiner must consider both reported stressors (the truck accident and submarine alert) and, in doing so, state (1) whether each stressor is adequate to support a diagnosis of PTSD and (2) whether the Veteran's symptoms are related to each stressor, even in the absence of evidence documenting the occurrence of the reported stressors.  In this regard, the Board finds that both stressors appear to be consistent with the places, types, and circumstances of the Veteran's service in the Pacific.  

In evaluating this claim, the Board notes that the Veteran has submitted an April 2014 Disability Benefits Questionnaire and statement from Dr. C.C., who states that the Veteran has PTSD and major depressive disorder which are related to the truck accident due to sniper fire; however, it is not clear if Dr. C.C. is a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted and, thus, there is a question regarding whether his assessment may be used to support the grant of service connection for PTSD under the amended regulation.  

Given the deficiencies of the October 2010 VA examination and the conflicting evidence regarding whether the Veteran has a current diagnosis of PTSD, the Board concludes that a new examination is required in order to ascertain the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD and depressive disorder.

While on remand, the Veteran should also be given an opportunity to identify any healthcare provider who treated him for his claimed acquired psychiatric disorder since service and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed acquired psychiatric disorder since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD and depression.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  

If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the April 2014 Disability Benefits Questionnaire provided by Dr. C.C.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's reported stressor(s) are related to a fear of hostile military or terrorist activity; whether the stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the reported stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service, to include the traumatic events reported to have occurred therein.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


